[DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT           FILED
                        ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                              MAY 29, 2012
                               No. 11-15968
                           Non-Argument Calendar               JOHN LEY
                                                                CLERK
                         ________________________

                     D.C. Docket No. 1:11-cv-02665-RLV



DERALD L. STOVALL,
by Deborah Talbot, Executrix,

                                                            Plaintiff - Appellant,

                                    versus

UNITED STATES OF AMERICA,
by and through the Commissioner
of Internal Revenue Service,

                                                          Defendant - Appellee.

                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                        ________________________

                                (May 29, 2012)

Before PRYOR, JORDAN and ANDERSON, Circuit Judges.
PER CURIAM:

      Deborah Talbot, the executrix of Derald Stovall’s estate, appeals the

dismissal without prejudice of Stovall’s complaint for refunds for tax years 2002

and 2006. See 28 U.S.C. § 1346(a)(1). We affirm.

      The Service assessed taxes against Stovall for tax year 2002 after he failed

to submit a tax return with a proper signature. The Service later reduced Stovall’s

2002 tax liability by the amount that he overpaid for tax year 2006. Stovall owed

part of the assessment for tax year 2002 when he filed his complaint.

      The district court lacked subject-matter jurisdiction, 28 U.S.C. § 1346(a)(1),

over Stovall’s complaint for a refund for tax year 2002 because he had yet to make

a “full payment of the assessment.” Flora v. United States, 362 U.S. 145, 177, 80

S. Ct. 630, 647 (1960). In the light of the unpaid balance of the assessment,

Stovall also could not challenge the decision of the Service to “designate the

application of [Stovall’s] overpayment[]” in 2006 to his liability for tax year 2002.

In re Ryan, 64 F.3d 1516, 1524 (11th Cir. 1995).

      We AFFIRM the dismissal of Stovall’s complaint.




                                          2